Citation Nr: 1823815	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-40 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the VA RO.


FINDING OF FACT

The evidence is at least in equipoise as to whether a relationship exists between the Veteran's sleep apnea and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim for service connection for sleep apnea.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Turning to the facts in this case, in February 2011, while in service, a clinician listed snoring among the Veteran's chronic problems.  Following service, the Veteran filed his claim of entitlement to service connection for sleep apnea in December 2013, and the Veteran has been treated for sleep apnea since that time.  Furthermore, the Veteran has credibly contended, for example during his February 2018 hearing before the undersigned, that his symptoms have continued since his separation from service.  The Veteran's spouse has also, for example in November 2016, provided a credible account of the duration of the Veteran's symptoms of apnea.  Therefore, the Board finds that all of the required elements for a service connection claim for sleep apnea have been met, and the claim of entitlement to service connection for sleep apnea is granted.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


